[gryphonpartners.jpg]



 
 
STRICTLY PRIVATE AND CONFIDENTIAL
 




January 28th, 2011




AMERICAN POWER CORP.
16 Market Square Centre
1400 16th Street, Suite 400
Denver CO 80202


Attention:
Mr. Al Valencia

Chief Executive Officer




Dear Sir:


We understand that American Power Corp. (“American Power” or the “Company” or
“you”) is seeking to enter into a potential transaction in order to advance the
Company’s PACE Coal Project in Montana, including by way of strategic
partnership, joint venture, sale of all or part of the asset, strategic
financing or other transaction (collectively, the “Proposed Transaction”).


This letter agreement (the “Agreement”) is to confirm the terms and conditions
pursuant to which American Power has engaged Gryphon Partners Canada Inc.,
(“Gryphon” or “we”) to provide financial and other investment banking advice to
the Company in the context of evaluating and entering into the Proposed
Transaction.


By your acceptance of this Agreement (including the schedules hereto), you
appoint Gryphon and we agree to act as your financial advisor and agent in
respect of the Proposed Transaction on the terms and conditions set out below,
effective as of the date hereof (the “Effective Date”).


1.  
Responsibilities and Services

 

 
In respect of the Proposed Transaction, it is envisaged that Gryphon would be
required to undertake the following:

 
(i)  
preparation of a financial analysis of American Power and its assets in order to
understand the Company’s value potential from a capital markets perspective;

 
(ii)  
development of a financial model of the Company and analysis of various other
financial data, including selected public company trading data and precedent
transactions, to be used in the financial assessment and value review of the
Company and the Proposed Transaction;

 
(iii)  
identification of a broad range of strategic alternatives for consideration with
respect to the Proposed Transaction;

 
(iv)  
preparation of a qualitative and quantitative assessment of these alternatives
in order to assist the Company with its review;

 
(v)  
delivery of a report to Management and the Board of Directors of the Company
outlining the financial analysis and potential course of action;

 
(vi)  
develop and orchestrate a process to solicit interest in the Company from third
parties in the context of the Proposed Transaction;

 
(vii)  
assist with the preparation of relevant due diligence materials, including an
electronic dataroom, to facilitate the review by such third parties in the
Proposed Transaction;

 
(viii)  
coordinate receipt of expressions of interest from third parties regarding the
Proposed Transaction;

 
(ix)  
prepare and deliver timely updates to Management and the Board of Directors of
the Company to assess the process and available alternatives;

 
(x)  
deliver a recommendation to the Company on the selected alternative and assist
in a decision on how to proceed;

 
(xi)  
together with your legal counsel, assist in drafting and finalizing the
documentation necessary to complete the Proposed Transaction;

 
(xii)  
assist in formulating and executing strategies to communicate the rationale
underlying the Proposed Transaction and gain acceptances from shareholders and
other relevant stakeholders;

 
(xiii)  
preparation of scripts and establishing procedures for responding to the media
and key shareholders and stakeholders, as relevant;

 
(xiv)  
monitoring market activity, media announcement and brokerage reports; and

 
(xv)  
providing such other financial advisory and other investment banking services to
American Power as we agree, in writing, are appropriate in the circumstances.

 
2.  
Gryphon Advisory Team

 
The proposed Gryphon advisory team to work with American Power on the Proposed
Transaction is as follows:


Team Leader:                                                      Bram Walters,
Partner
 
Transactional Management:                            Shawn Howarth, Associate
 
Analytical & General Support:                       Tom Budai, Analyst
 
Strategic Support:                                              Gordon Bogden,
Managing Partner
 


Should the Proposed Transaction develop such that further resources are
required, Gryphon will involve other members of our global team as appropriate
and agreed with American Power.


3.  
Fees

 
(a)  
In consideration of our acting as your exclusive financial advisor and agent
hereunder, you agree to pay to Gryphon the following:

 
(i)  
provided we are actively carrying out our responsibilities as set out in
paragraph 1 above, a Work Fee of $15,000 per month, commencing on the Effective
Date, whether or not the Proposed Transaction is completed.  The cumulative
gross amount of the Work Fee paid to Gryphon in connection with the Proposed
Transaction shall credited back to American Power and deducted from the proceeds
of the Proposed Transaction payable to Gryphon at the time of closing;

 
(ii)  
upon closing of the Proposed Transaction, a Transaction Fee equal to 1.50% of
the Transaction Value, subject to a minimum Transaction Fee of $750,000.

 
For greater certainty, the Transaction Value shall be equal to the total
consideration received by the Company or its affiliates in connection with the
Proposed Transaction, including, without limitation, cash, securities assumption
of debt and other liabilities, any joint venture interest delivered to, or
retained by, the Company or any affiliate of the Company, the present value of
any royalty or non-tangible asset and any other structured payment or other form
of consideration associated with the Proposed Transaction.
 
The fair market value of any securities issued and any non-cash consideration
paid or received will be mutually agreed upon for the purposes of calculating
the Transaction Value by Gryphon and the Company as of the date of completion of
the Proposed Transaction.  Any delayed or subsequent payments and/or any
contingent consideration paid to the Company or any other relevant party shall
be discounted to and valued at the applicable date in a manner agreed to by the
Company and Gryphon.
 
(iii)  
in the event that the Proposed Transaction is not completed and a break fee or
termination fee (the “Break Fee”) is paid to the Company or a Company Affiliate,
the Company shall pay to Gryphon the lesser of an amount equal to 20% of such
Break Fee or $750,000.

 
(b)  
If you agree to pay a commission or fee to anyone else (including without
limitation any other financial advisor to the Company), such commission or fee
shall be for your account and shall not reduce the amount payable to us under
this Agreement.

 
(c)  
The Company agrees to reimburse Gryphon for all reasonable out-of-pocket
expenses incurred by Gryphon in entering into and performing this Agreement,
including but not limited to travel and communication expenses, database service
expenses, courier charges, the reasonable fees and disbursements of its counsel
and any other advisors retained by Gryphon with the consent of the Company, such
consent not to be unreasonably withheld, provided that written approval from the
Company will be required should such expenses exceed $50,000.  Such reimbursable
expenses will be payable on receipt by the Company of invoices from Gryphon
whether or not the Proposed Transaction is completed.

 
4.  
Additional Services

 
If Gryphon is requested to provide any other services in addition to those
described in paragraph 1 above, the terms and conditions relating to such
services will be outlined in a separate signed letter of agreement and the fees
for such services will be in addition to the fees payable hereunder, will be
negotiated separately and in good faith and will be consistent with fees paid to
North American investment bankers for similar services. However, for greater
certainty, Gryphon will not provide any legal, tax or accounting advice, either
pursuant to this Agreement or otherwise.  The Company will be solely responsible
for engaging and instructing such legal, tax and accounting professionals as you
deem necessary for purposes of the subject matter of this Agreement.
 
5. Public Acknowledgment
 
It is recognized that Gryphon will be publicly acknowledged as financial adviser
to the Company in relation to the Proposed Transaction in appropriate
documentation and public releases.
 
6.  
Compliance with Laws and Use of Experts

 
The Company will comply with all applicable laws, regulations and policies,
whether domestic, foreign, federal, national, provincial, state or otherwise,
applicable to the Proposed Transaction.  We understand that you will retain
reputable legal, accounting, tax and technical advisors experienced in these
matters to work with us in effecting the Proposed Transaction.  You will pay the
fees, taxes and disbursements of all such advisors, which will be billed
directly to the Company.
 
If required by regulatory, governmental or judicial authorities or if requested
by the Company, Gryphon will testify before and provide reasonable support
services to the Company before any governmental commission, regulatory authority
or court.  Gryphon’s testimony or support services will be confined to the
services performed under this Agreement.
 
If Gryphon or any one of its directors, officers, partners or employees is
requested or is required to:
 
i.  
testify in any forum (including, without limitation, in connection with any
governmental, regulatory or judicial proceeding or inquiry) in connection with
any matter relating to the services provided by Gryphon hereunder;

 
ii.  
be examined in connection with any such matter;

 
iii.  
respond or answer to procedures designed to discover or provide information
regarding any such matters; or

 
iv.  
provide support services in connection with or relating to any such matter;

 
then Gryphon shall have the right to employ its own counsel in connection
therewith and shall be reimbursed by the Company for the reasonable fees and
disbursements of such counsel as well as its reasonable out-of-pocket costs,
charges and expenses incurred in connection therewith.  In addition, the Company
shall pay Gryphon for the time spent by any of its personnel in connection with
any such matter at a reasonable per diem rate.  Amounts payable pursuant to this
paragraph are in addition to any other amounts payable pursuant to this
Agreement.
 
7.  
Indemnification

 
The Company hereby agrees to indemnify Gryphon in accordance with Schedule A
hereto, which Schedule forms part of this Agreement and the consideration for
which is the entering into of this Agreement.  Such indemnity (the "Indemnity")
shall be executed and delivered to Gryphon on the execution of this Agreement
and shall be in addition to, and not in substitution for, any liability, which
the Company or any other person may have to Gryphon, or other persons
indemnified pursuant to the Indemnity, apart from the Indemnity.
 
8. Term
 
The engagement of Gryphon pursuant to this Agreement shall terminate on the
earlier of, the completion of the Proposed Transaction or six (6) months from
the Effective Date, unless extended by mutual agreement of the parties in
writing, provided that the obligations of the Company to indemnify, to pay any
amounts due to Gryphon pursuant to this Agreement including fees and expenses
and the obligations of Gryphon under paragraph 13, shall survive the completion
of Gryphon’s engagement hereunder, any withdrawal or termination of the Proposed
Transaction or the expiry or other termination of this Agreement provided that
such obligation with respect to paragraph 13 shall terminate one (1) year from
the termination of this Agreement.
 
9.  
Access to Information and Certificate of Representation

 
Representatives of Gryphon shall participate in or be kept fully informed of all
relevant matters concerning the Proposed Transaction and will receive copies of
all documents considered relevant, including drafts thereof, prepared in
connection with the Proposed Transaction;
 
The Company will make available or cause to be made available to Gryphon on a
timely basis all information (financial or otherwise), data, documents,
opinions, appraisals, valuations and other information and materials of
whatsoever nature or kind respecting the Company and its subsidiaries that are
in the possession of the Company or its subsidiaries as Gryphon may reasonably
require or consider appropriate in carrying out its services hereunder; and
 
The Company agrees to provide Gryphon with timely access to the directors,
officers, employees, independent auditors, consultants and financial, legal and
other professional advisors of the Company and its subsidiaries.
 
10.  
Accuracy of Information

 
In carrying out our responsibilities hereunder, Gryphon will necessarily rely on
information prepared or supplied by you and other sources believed by us to be
reliable and assumes no obligation to verify the accuracy or completeness of
such information and under no circumstances will we be liable to you or your
security holders for any damages arising out of the inaccuracy or incompleteness
of any such information. You will bear sole responsibility for the accuracy and
completeness of any take-over bid circular, management information circular,
confidential information memorandum or other disclosure documents to be prepared
in connection with the Proposed Transaction.
 
If you determine to make information concerning the Company and any Proposed
Transaction available to third parties, you will bear sole responsibility for
the accuracy and completeness of the information provided to third parties,
except for any information created solely by Gryphon and which is provided to
third parties by Gryphon without your concurrence.


You represent and warrant to us that all information and documentation
concerning the Company that is provided by you to Gryphon in connection with
this engagement will be accurate and complete in all material respects and not
misleading and will not omit to state any fact or information which would be
material to a financial advisor and agent performing the services contemplated
herein.


11.  
Material Changes

 
You will advise us promptly of any material change, actual or contemplated, in
your affairs or in any information provided to us concerning you or any Proposed
Transaction and to the extent that you are aware of such changes, in information
concerning any relevant third party.  Unless advised otherwise, Gryphon will be
entitled to assume that there has been no material change in such information
and will be entitled to rely thereon.  You will notify us promptly of any notice
by any judicial or regulatory authority requesting any information, meeting or
hearing relating to you and your affairs or any relevant third party and its
affairs or the Proposed Transaction or any other event or state of affairs that
may be relevant to us or your security holders.
 
You agree that if, following the public announcement of the Proposed
Transaction, there occurs any material change or event, actual or contemplated,
or you discover any fact or information, which you believe is material or would
require the making of any amendment, supplement or revision to the shareholder
materials utilized to effect the Proposed Transaction (an “Amendment”), you will
(i) notify us in writing of the full particulars thereof, (ii) prepare, file and
distribute such Amendment in the manner permitted or required pursuant to all
applicable securities legislation or pursuant to any order obtained by you from
the relevant authorities and/or courts in that regard, and (iii) provide us with
such number of copies of the Amendment as we may reasonably request.
 
12.  
Notification of Regulatory or Court Action

 
The Company will advise Gryphon of any request received by it from any
applicable regulatory authority for any material information, meeting or hearing
relating to any Proposed Transaction, or other disclosure document or documents
prepared in connection with any Proposed Transaction for filing with regulatory
authorities or delivery or communication to shareholders of the Company
(collectively, the "Disclosure Documents"), the issuance of any cease trading
order or restraining order or the initiation of any meeting, hearing,
proceeding, litigation or investigation by a regulatory authority, shareholder
or other party with respect to the Proposed Transaction, or the Disclosure
Documents of which the Company is aware.
 
13. Confidentiality
 
Gryphon acknowledges that all information provided, whether written or oral, to
Gryphon by or on behalf of the Company, its subsidiaries, agents or advisors
pursuant to this Agreement is confidential.  Gryphon agrees that it shall
maintain such information in confidence and that such information shall not be
used other than in furtherance of the purposes of this Agreement, provided that
this confidentiality obligation shall not apply to (a) information now in the
public domain, (b) information which subsequently becomes public other than
through breach by Gryphon of its obligations hereunder, (c) information
disclosed to Gryphon by third parties in respect of which such third parties are
not, to the knowledge of Gryphon, under an obligation of confidentiality, or (d)
information which is required by law to be disclosed.  If Gryphon is requested
or required pursuant to a legal or administrative process to disclose any such
information, Gryphon shall provide the Company with prompt notice of such
request or requirement so that the Company may seek an appropriate protective
order or similar remedy.  Gryphon and its representatives, including
professional consultants, shall be made aware of and be bound by the provisions
of this paragraph 13.
 
14.  
Acknowledgement of Securities Activities

 
Gryphon will conduct itself in such a manner that it will continue to be
independent within the meaning of applicable securities laws throughout the term
of its engagement hereunder.  The Company acknowledges and agrees that nothing
herein contained shall prevent or restrict Gryphon, (a) following the
termination of Gryphon's engagement hereunder as contemplated by the first
sentence of paragraph 8, from accepting engagements or assignments from any
person or company whereby Gryphon would provide financial advisory services in
connection with any Proposed Transaction that relates to or involves the
Company, or its affiliates or the assets of any such company, or (b) from at any
time accepting any engagement to provide financial advisory services, provided
that in each case the acceptance of such engagement has been consented to by the
Company.
 
15.  
Other Matters

 
This Agreement (including without limitation, Schedule A hereto) shall be
effective from the Effective Date notwithstanding the date of this letter or the
date it is executed by any party.  This Agreement will enure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns.  Without limiting the generality of the foregoing, this Agreement
(including the indemnification provided hereunder) shall survive any Proposed
Transaction and the Company or its successors shall remain responsible to
Gryphon for the Company’s obligations hereunder and Gryphon or its successors
shall remain responsible to the Company for Gryphon’s obligations hereunder. If
any provision hereof shall be determined to be invalid or unenforceable in any
respect such determination shall not affect such provision in any other respect
or any other provision hereof.  Headings used herein are for convenience of
reference only and shall not affect the interpretation or construction of this
Agreement.
 
16. Currency
 
All financial references in this Agreement are to Canadian dollars unless
otherwise indicated.
 
17.  
Notices

 
Any notice or other communication required or permitted to be given under this
Agreement shall be in writing and shall be sufficiently given or made by
delivery or by telecopy or similar facsimile transmission (receipt confirmed) to
the respective parties as follows:
 


if to American Power, to:


16 Market Square Centre
1400 16th Street, Suite 400
Denver CO 80202


Attention:                      Al Valencia
Email:                            av@americanpowerco.com




if to Gryphon, to:


Gryphon Partners Canada Inc.
20 Adelaide Street East, Suite 1105
Toronto, Ontario M5C 2T6


Attention:                      Bram Walters
Email:                            bw@gryphonpartners.ca


Any notice so given shall be deemed conclusively to have been given and received
when so personally delivered or so emailed or transmitted as long as such day is
a business day.  Any party may change its address by notice to the other in the
manner set out above.


18.  
Governing Law

 
This Agreement is made pursuant to and will be construed in accordance with the
laws of the Province of Ontario and the laws of Canada applicable therein.  You
and we hereby submit to the non-exclusive jurisdiction of the courts of the
Province of Ontario.
 
19.  
Independent Contractors

 
You and we agree that each of us is entering into this Agreement as an
independent contractor.  Nothing in this Agreement is intended to: (a) create
any partnership, joint venture or fiduciary relationship of any kind whatsoever;
or (b) benefit any third parties or create any obligations to any third parties,
except for (i) Schedule A (the Indemnity is intended to benefit all Indemnified
Parties); and (ii) if and to the extent expressly provided in this Agreement
concerning the Board of Directors of the Company.
 
If the foregoing is in accordance with your understanding, please indicate your
agreement to the above terms and conditions by signing the enclosed copy of this
Agreement and returning the same to us.
 


Sincerely,


GRYPHON PARTNERS CANADA INC.
    /s/ Bram Walters    
Bram Walters
   
Partner
   





The foregoing is in accordance with our understanding and is agreed by us as of
the date first written above.




AMERICAN POWER CORP.








Al Valencia
Chief Executive Officer


SCHEDULE A


INDEMNITY


In connection with the engagement of Gryphon Partners Canada Inc. (“Gryphon”)
pursuant to the Agreement between Gryphon and American Power Corp. (the
“Indemnitor”) as of the Effective Date (the “Engagement”), the Indemnitor hereby
agrees to indemnify and hold harmless Gryphon and its affiliates, the respective
directors, officers, partners, agents and employees of Gryphon and its
affiliates (Gryphon and each of such entities and persons being herein referred
to as an “Indemnified Person”), to the full extent lawful, from and against all
losses, claims, damages or liabilities (or actions in respect thereof) and
reasonable expenses incurred by each Indemnified Person related to or arising
out of activities performed in connection with the Engagement (whether rendered
prior to or after the execution of this Agreement) or the role of any
Indemnified Person in connection therewith.  In connection with the Engagement,
the Indemnitor will reimburse any Indemnified Person for all out of pocket
expenses (including reasonable fees and disbursements of counsel) reasonably
incurred by such Indemnified Person in connection with investigating, preparing
or defending any such action or claim, whether or not in connection with pending
or threatened litigation in which such Indemnified Person is a party, provided
that the Indemnitor shall not be responsible for the fees and disbursements of
more than one counsel for all Indemnified Persons.  The Indemnitor will not be
responsible, however, for any losses, claims, damages, liabilities (or expenses
relating thereto) of any Indemnified Person determined by a final judgment of a
court of competent jurisdiction that has become non-appealable to have resulted
primarily from actions taken or omitted to be taken by such Indemnified Person
through bad faith, negligence or willful misconduct.  The Indemnitor also agrees
that no Indemnified Person shall have any liability (whether direct or indirect,
in contract, in tort or otherwise) to the Indemnitor for or in connection with
the Engagement except for any such liability for losses, claims, damages,
liabilities or expenses incurred by the Indemnitor that are determined by a
final judgment of a court of competent jurisdiction that has become
non-appealable to have resulted from actions taken or omitted to be taken by
such Indemnified Person through bad faith, negligence, willful misconduct or
breach of the Engagement Letter.


The Indemnitor may at its election and will, if requested by an Indemnified
Person, assume the defense of any litigation or proceeding in respect of which
indemnity may be sought hereunder, including the employment of counsel
satisfactory to such Indemnified Person acting reasonably and the payment of the
reasonable fees and disbursements of such counsel, in which event, except as
provided below, the Indemnitor shall not be liable for the fees and
disbursements of any other counsel retained by an Indemnified Person in
connection with such litigation or proceeding.  In any such litigation or
proceeding, any Indemnified Person shall have the right to participate in such
litigation or proceeding and to retain its own counsel, but the fees and
disbursements of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnitor and the Indemnified Person shall have mutually agreed
in writing to the retention of such counsel, (ii) the Indemnitor does not
promptly and expressly assume the defense of such litigation or proceeding, or
(iii) Gryphon is advised by counsel that there is an actual or potential
conflict in the Indemnitor’s and Gryphon’s respective interests or additional
defenses are available to Gryphon which makes representation by the same counsel
not appropriate or unadvisable.  The Indemnitor shall not in connection with any
such litigation or proceeding in the same jurisdiction be liable for the
reasonable fees and expense of more than one separate legal firm to represent
all Indemnified Persons.  The Indemnitor shall not be liable for any settlement
of any litigation or proceeding effected without its written consent (which it
will not unreasonably withhold or delay), but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnitor agrees to indemnify
the Indemnified Person from and against any loss or liability by reason of such
settlement or judgment, subject to the penultimate sentence of the first
paragraph hereof.  If the Indemnitor assumes the defense of any litigation or
proceeding, the Indemnitor will not, without the prior written consent of
Gryphon, settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder unless such settlement, compromise or
consent includes an unconditional release of Gryphon and each other Indemnified
Person hereunder from all liability arising out of such claim, action, suit or
proceeding. No Indemnified Person seeking indemnification, reimbursement or
contribution under this agreement will, without the Indemnitor’s prior written
consent, settle, compromise, consent to the entry of any judgment in or
otherwise seek to terminate any action, claim, suit, investigation or proceeding
referred to in the preceding sentence.


Promptly after receiving notice of an action, suit, proceeding or claim against
Gryphon or any other Indemnified Person or receipt of notice of the commencement
of any investigation which is based, directly or indirectly, upon any matter in
respect of which indemnification may be sought from the Indemnitor, Gryphon or
any such other Indemnified Person will notify the Indemnitor within a reasonable
time, of the particulars thereof, provided that the omission to so notify the
Indemnitor shall not relieve the Indemnitor of any liability which the
Indemnitor may have to Gryphon or any other Indemnified Person except only to
the extent that any such delay in or failure to give notice as herein required
materially prejudices the defence of such action, suit, proceeding, claim or
investigation or results in any increase in the liability under this Indemnity.


If for any reason (other than determinations based on negligence, willful
misconduct, or breach of this Engagement Letter as contemplated above), the
foregoing indemnification is unavailable to Gryphon or any other Indemnified
Person or is insufficient to hold Gryphon or any other Indemnified Person
harmless, the Indemnitor shall contribute to the amount paid or payable by
Gryphon or any other Indemnified Person as a result of such losses, claims,
damages, liabilities or expenses in such proportion as is appropriate to reflect
not only the relative benefits received by Gryphon on the one hand and the
Indemnitor or any other Indemnified Person on the other hand, but also the
relative degrees of fault of the Indemnitor, Gryphon or any other Indemnified
Person as well as any relevant reasonable equitable considerations; provided
that the Indemnitor shall in any event contribute to the amount paid or payable
by Gryphon or any other Indemnified Person as a result of any such loss, claim,
damage, liability or expense any excess of such amount over the amount of the
fees received by Gryphon pursuant to the Engagement.


The foregoing Agreement shall be in addition to any rights that Gryphon or any
Indemnified Person may have at common law or otherwise.


The Indemnitor hereby constitutes Gryphon as trustee for each of the other
Indemnified Persons of the Indemnitor’s covenants contained in this Schedule A
with respect to such persons and Gryphon agrees to accept such trust and to hold
and enforce such covenants on behalf of such persons.


This indemnification shall apply to the Engagement, any additional engagement
relating to the Engagement as may be agreed to by the Indemnitor and any
modification of the Engagement or such additional engagement and shall remain in
full force and effect following the completion or termination of the Engagement
or any such additional engagement.


DATED as of the 28 day of January, 2011


AMERICAN POWER CORP.






/s/ Al
Valencia                                                                          
Al Valencia
Chief Executive Officer


 
 